Title: Smith & Riddle to Thomas Jefferson, 20 February 1817
From: Smith & Riddle
To: Jefferson, Thomas


          
             Sir
            Richmond 20th Febry 1817
          
          In Compliance with your request, we have transmitted to the manager of the Boston Glass manufactory, the order you favor’d us with, under date the 9th Inst, for One Hundred and ten panes of best quality Window Glass, which we have requested to be pack’d with special Care, in order to ensure its safe transportation—
          On its arrival here, we shall deliver it to your Correspondent Mr Gibson, agreeable to your instructions
          
            We are with Respect Yr Obedt Servts
            Smith & Riddle
          
        